Citation Nr: 9902926	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataracts.

2.  Entitlement to service connection for a dysthymic 
disorder.

3.  Entitlement to service connection for a disability 
manifested by back pain.

4.  Entitlement to service connection for athletes foot.

5.  Entitlement to service connection for lipomas.

(The issue of whether the child of the veteran became 
permanently incapable of self-support prior to attaining the 
age of 18, is the subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

Robert E. OBrien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1941 
to August 1942 and from May 1945 to December 1945.  He was a 
prisoner of war of the Japanese Government from April 9 to 
August 27, 1942.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from decisions of the Manila, Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for irritable 
bowel syndrome was developed for appellate adjudication.  
That issue was rendered moot by a June 1997, rating decision 
in which the RO granted service connection for duodenal ulcer 
with irritable bowel syndrome, and awarded a 10 percent 
evaluation effective in May 1988.  The RO then issued a 
supplemental statement of the case as to the issue of 
entitlement to an increased rating for duodenal ulcer with 
irritable bowel syndrome.  However, the veteran has not 
expressed disagreement with the 10 percent evaluation.  
Therefore, the Board does not have jurisdiction of that 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(a notice of disagreement as to a service connection claim 
does not encompass a claim for increased rating subsequent to 
the grant of service connection); see also Shockley v. West, 
11 Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement).

In a letter dated in February 1997, the RO informed the 
veteran that his claimed marriage was not recognized for 
purposes of VA benefits.  He was also advised that if he 
disagreed with the determination he could submit a notice of 
disagreement within one year.  In March 1997, the veteran 
submitted what he described as a Notice of Disagreement 
with the February 1997 decision.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process); 
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).


FINDINGS OF FACT

1.  Service connection for cataracts was denied by the RO in 
rating decisions dated in November 1987 and July 1991.  Those 
decisions became final in the absence of an appeal, following 
notification of the decisions to the veteran.  

2.  The evidence submitted subsequent to the 1991 decision is 
not new and material, in that it is either cumulative of 
evidence previously considered or is not relevant and 
probative of whether the veterans cataracts had their onset 
during service. 

3.  There is no competent evidence of a current dysthymic 
disorder.  

4.  There is no competent evidence of a nexus between any 
current disability manifested by back pain and the veterans 
active service.  

5.  There is no competent evidence of post-traumatic 
osteoarthritis of the back.

6.  There is no competent evidence of a nexus between any 
current athletes foot and the veterans active service.  

7.  There is no competent evidence of a nexus between any 
current lipomas and the veterans active service.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied entitlement to 
service connection for cataracts is final and new and 
material evidence has not been submitted to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).  

2.  The claim for service connection for a dysthymic disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a disability 
manifested by back pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim for service connection for athletes foot is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim for service connection for lipomas is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted
to Reopen a Claim of Entitlement to Service Connection for 
Cataracts.

A decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C. 
§ 4005(c); 38 C.F.R. § 3.104(a).  If new and material 
evidence is presented with respect to a claim that has been 
denied, the claim shall be reopened and reviewed as to all of 
the evidence of record.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The determination of whether new and material evidence has 
been submitted requires a two-step analysis:  First, the 
United States Court of Veterans Appeals (Court) explained in 
Colvin v. Derwinski that new evidence is evidence that is 
not merely cumulative of other evidence of record.  Id.  
The Court has also explained that evidence is material 
where it is relevant to and probative of the issue at 
hand and where it is of sufficient weight or significance 
that there is a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  Sklar v. Brown, 5 Vet. App. 
140, 145 (1993); Cox v. Brown, 5 Vet. App. 95,98 (1993); and 
Colvin, 1 Vet. App. at 174.  If the Board determines that the 
evidence is new and material, it must reopen the claim 
and perform the second step in the two-step analysis, 
evaluating the merits of the claim in view of all the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet. App. 
181,185 (1992).

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated the requirement that the evidence present 
a reasonable possibility of changing the outcome.  Hodge v. 
West, 155 F. 3d 1356 (Fed Cir. 1998).  The Federal Circuit 
held that to be material, the evidence need only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id; see also Fossie v. 
West, 12 Vet. App. 1 (1998). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

As previously stated, entitlement to service connection for 
cataracts was denied in November 1987, and again in July 
1991.  The evidence relied upon in making those decisions 
included the veterans service medical records which were 
without reference to cataracts.

Records from Tarlac Provincial Hospital show the veteran was 
confined therein for malaria in 1942.  Also considered was an 
affidavit from Dr. I. C. Villanueva reflecting treatment of 
the veteran for beriberi and malaria from 1942 to 1944.  Also 
of record was a certificate from a Dr. T. Fangonil which was 
without reference to cataracts.  

The veteran was accorded a POW protocol examination by VA in 
October 1987 and notation was made of incipient cataracts.  
There was no indication of a causal connection between the 
cataracts and the veterans active service many years 
earlier.  

Considered by the RO in its July 1991 decision was a June 
1991 medical certificate from Dr. Fangonil to the effect that 
the veteran had been his patient from 1987 to the present 
time for disabilities which included "cataract, hyperopic 
compound, astigmatism."  

Also for consideration was a medical certificate dated in 
August 1988 from Concepcion Pizarro, M.D., which was to the 
effect that the veteran was seen by the physician that month 
for gouty arthritis.  No reference was made to cataracts.  

The evidence received subsequent to the 1991 decision 
includes statements by the veteran, private medical reports, 
and VA medical records.  Records of treatment at the Doctors 
Clinic in 1993 show treatment and evaluation for various 
conditions, including cataracts.  While these records are 
new, in that they are not cumulative of the evidence of 
record, they are not material because they are not relevant 
and probative of whether the veterans cataracts, first 
documented many years following service discharge, were 
incurred in service.  See Cox v. Brown, 5 Vet. App. 95 (1993) 
(treatment records created years after service do not 
indicate that the disorder in service cannot constitute new 
and material evidence).

The veterans statements pertaining to his cataracts are 
cumulative of the evidence of record when the 1987 and 1991 
RO decisions were rendered.  As such, these statements are 
not new.  For these reasons, the Board has determined that 
the evidence received since the last final denial is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  New and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for cataracts is not reopened.  None of the evidence 
submitted since the 1991 decision in any way links the 
veterans cataracts with his active service. 


Service Connection for a Dysthymic Disorder, a Disability
Manifested By Back Pain, Athletes Foot, and Lipomas

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify a disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required when the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(d). 

The Court has held that the chronicity provisions under 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of the date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition for which, under the 
case law, the lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
during the applicable presumptive period and continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

If the appellant fails to submit a well-grounded claim, VA is 
under no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 
5 Vet. App. 91 (1993); 38 C.F.R. § 3.159(d) (1998). 

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
is required."  Grottveit v. Brown, 5 Vet. App. at 93.  The 
Court has further held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
or incidents that result in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  A layperson is not competent to make a medical 
diagnosis which would relate a medical disorder to a specific 
cause.  Therefore, if the determined issue is one of medical 
etiology or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 92-93.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (or medical diagnosis), of incurrence or 
aggravation of disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the proffered evidence is consistent 
with the circumstances, conditions, or hardships of such 
service.  Finally, if the first two requirements are met, 
VA shall accept the veterans evidence as sufficient 
proof of service connection, even if no official record 
exists of such incurrence.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available. Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin. The circumstances 
attendant upon the individual veterans confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1998).  
Competent evidence of current disability and of a nexus to 
service is still required.  Burger v. Brown, 5 Vet. App. 340 
(1993).

Where a veteran was a prisoner of war for more than 30 days, 
and at any time after service develops dysthymic disorder or 
post-traumatic osteoarthritis, among other disabilities, to a 
degree of 10 percent or more, those disabilities will be 
presumed to have been incurred in service even though there 
is no record of the disability in service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

With regard to the claim for service connection for a 
dysthymic disorder, the undersigned notes that the service 
medical records are without reference to complaints or 
abnormal findings indicative of a psychiatric disorder.  
Because dysthymic disorder is a POW presumptive disease, 
service connection can be granted without such evidence.  At 
the time of psychiatric examination by VA in November 1995, 
it was indicated a dysthymic disorder was not found.  It was 
reported the examination reflected that the veteran was given 
a psychiatric diagnosis of post-traumatic stress disorder.  A 
review of the record reflects that service connection is in 
effect for post-traumatic stress disorder, and a 10 percent 
evaluation has been in place since August 1992.  As it is not 
shown that the veteran currently has a dysthymic disorder, 
however, he does not meet one of the Caluza requirements for 
a well-grounded claim.  As a result, the claim with regard to 
service connection for a dysthymic disorder is not well 
grounded and must be denied.  

With regard to the claims for service connection for a 
disability manifested by back pain, athletes foot, and 
lipomas, there is no evidence these conditions were found or 
noted during the veterans active service.  The initial 
documentation of their presence did not come for years 
following service and the veteran has not presented competent 
evidence of a nexus between any current disability manifested 
by back pain, athletes foot or lipomas and his active 
service.  Although he has expressed his own opinion that 
these disabilities are related to his active service, he does 
not meet the burden imposed by 38 U.S.C.A. § 5107(a) merely 
by presenting his own testimony, because laypersons are not 
competent to offer medical opinions.  See Grottveit, 5 Vet. 
App. at 93.

The veteran has reported having back problems, athletes 
foot, and lipomas following service.  This could be construed 
as an attempt to show a continuity of symptomatology 
following service.  However, a back disability, athletes 
foot, and lipomas are diseases that are not subject to lay 
observation, and competent medical evidence would be 
necessary to link any reported symptomatology to the current 
difficulties that the veteran has. 

The veteran was found to have degenerative disc disease and 
osteoarthritis of the lumbar spine on X-ray examination in 
conjunction with a VA examination in March 1997.  There have 
been no diagnoses of post-traumatic osteoarthritis, and there 
has been no competent evidence linking the disc disease and 
osteoarthritis with service.

The claims for service connection for a disability manifested 
by back pain, athletes foot, and lipomas are not well 
grounded and must be denied.  



ORDER

New and material evidence sufficient to reopen a claim for 
service connection for cataracts not having been submitted, 
the claim is denied. 

Service connection for a dysthymic disorder is denied.  

Service connection for a disability manifested by back pain 
is denied. 

Service connection for athletes foot is denied.  

Service connection for lipomas is denied.  



REMAND

As noted in the Introduction section of this decision, the 
veteran has initiated appellate review of his claim for the 
recognition of his marriage to [redacted], and the Board must 
remand this case for the issuance of a statement of the case 
as to that issue.

This case is REMANDED in part for the following:

The RO should issue a statement of the 
case as to the issue of the veterans 
entitlement to recognition of [redacted] as 
his spouse for VA purposes.  The veteran 
should be informed of the steps necessary 
to perfect his appeal.  Only if he 
submits a timely substantive appeal, 
should the claim be returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issue 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 2 -
